DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to applicant’s arguments dated 26 July 2022.  Claims 1-17 are pending in the application.  Claims 1-6, 8, 10, and 13 have been amended.  Claims 16 and 17 have been added. Claims 7, 9, 11-12, and 14-15 are withdrawn due to a restriction requirement.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 26 July 2022, with respect to the rejection(s) of claim(s) 1-6, 8, 10, and 13 under 35 U.S.C. §103 as unpatentable over Itabashi (US 9,360,799) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Less (US 6,862,420).

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Less (US 6,862,420).
With respect to claim 1, Less discloses print material particles container, comprising: 
a print material reservoir (Fig. 2, element 106) comprising a first reservoir portion (Fig. 2, i.e. upper portion of element 106) having a gas (Fig. 2, i.e. air between the toner particles), and a second reservoir portion (Fig. 2, i.e. lower portion of element 106) having print material particles (Fig. 2, element 107); 
a volume adapting structure (Fig. 2, element 120) to decrease a volume of the print material reservoir to provide an output of the print material particles (Column 4, lines 20-23), wherein the volume adapting structure comprises a seal (Fig. 2, element 108) that is engaged to an inner surface of the print material reservoir (Column 4, lines 43-47), the seal to hold a pressure in the print material reservoir created by moving the volume adapting structure (Column 4, lines 50-56), and wherein the volume adapting structure has a first position (Fig. 2, element 120 as shown), a second position (Fig. 2 below), and a third position (Fig. 2 below) to which the volume adapting structure is moveable; and 
a pressure manipulation device (Fig. 2, element 110) to be manipulated while the volume adapting structure is moved from the first position to the third position (Column 4, lines 20-27), 
wherein a movement (Fig. 2, apply element Pf) of the volume adapting structure (Fig. 2, element 120) from the first position to the second position is to aerate the print material particles (Fig. 2, element 107, i.e. change the volume of element 106) based on pushing the gas (Fig. 2, i.e. applied pressure) in the first reservoir portion into interstitial spaces between the print material particles in the second reservoir portion (Fig. 2, i.e. operation of element 100).
The examiner notes to applicant that the limitations “a first reservoir portion” and “a second reservoir portion” are broad in scope and would have been obvious to one of ordinary skill in the art in view of Less as applied above.

[AltContent: textbox (a first position)][AltContent: arrow][AltContent: textbox (a third position)][AltContent: textbox (a second position)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    768
    243
    media_image1.png
    Greyscale


With respect to claim 2, Less discloses the movement of the volume adapting structure (Fig. 2, element 120) from the first position (Fig. 2 above) to the second position (Fig. 2 above) decreases the volume of the print material reservoir (Fig. 2, element 106) based on moving the volume adapting structure into the first reservoir portion (Fig. 2, i.e. operation of element 100).
With respect to claim 3, Less discloses wherein the movement of the volume adapting structure (Fig. 2, element 120) from the first position (Fig. 2 above) to the second position (Fig. 2 above) changes a volumetric ratio (Fig. 2, i.e. volume of element 106 decreases) of the gas and the print material particles in the print material reservoir (Fig. 2, element 120).
With respect to claim 4, Less discloses the volume adapting structure (Fig. 2, element 120) is to move from the second position (Fig. 2 above) to the third position (Fig. 2 above) to cause the output of the print material particles through the pressure manipulation device (Column 4, lines 7-56).
With respect to claim 5, Less discloses the movement of the volume adapting structure (Fig. 2, element 120) from the first position (Fig. 2 above) to the third position (Fig. 2 above) causes the pressure in the print material reservoir to exceed a predetermined pressure threshold (Fig. 2, element 110; Column 4, lines25-27).
With respect to claim 6, Less discloses a print material particles container to output print material particles, comprising: 
a print material reservoir (Fig. 2, element 106) comprising a first reservoir portion (Fig. 2, i.e. upper portion of element 106) having a gas (Fig. 2, i.e. air between the toner), and a second reservoir portion (Fig. 2, i.e. lower portion of element 106) having print material particles (Fig. 2, element 107); 
a volume adapting structure (Fig. 2, element 120) to decrease a volume of the print material reservoir to provide an output of the print material particles (Column 4, lines 20-23), wherein the volume adapting structure comprises a seal (Fig. 2, element 108) that is engaged to an inner surface of the print material reservoir (Column 4, lines 43-47), the seal to hold a pressure in the print material reservoir created by moving the volume adapting structure (Column 4, lines 50-56), and wherein the volume adapting structure has a first position (Fig. 2, element 120 as shown), a second position (Fig. 2 below), and a third position (Fig. 2 below) to which the volume adapting structure is moveable, and 
wherein a movement (Fig. 2, apply element Pf) of the volume adapting structure (Fig. 2, element 120) from the first position to the second position is to aerate the print material particles (Fig. 2, element 107, i.e. compress element 106) and change a volumetric ratio of the gas and the print material particles in the print material reservoir based on pushing the gas in the first reservoir portion into interstitial spaces between the print material particles in the second reservoir portion (Fig. 2, i.e. operation of element 100); and 
a pressure manipulation device (Fig. 2, element 110) to be manipulated in response to the volume adapting structure being moved from the first position to the third position to cause the output of the print material particles (Column 4, lines 7-56).
The examiner notes to applicant that the limitations “a first reservoir portion” and “a second reservoir portion” are broad in scope and would have been obvious to one of ordinary skill in the art in view of Less as applied above.
With respect to claim 8, Less discloses the pressure manipulation device (Fig. 2, element 110) is a rupturable barrier; and the pressure in the print material reservoir on the rupture barrier exceeding a predetermined pressure threshold causes the rupturable barrier to rupture to cause the output of the print material particles through the rupturable barrier (Column 4, lines 7-56).
With respect to claim 10, Less discloses the print material reservoir (Fig. 2, element 106) includes a translating bias gate (Fig. 2, i.e. center portion of element 110); and the pressure in the print material reservoir (Fig. 2, element 106) on the translating bias gate exceeding a predetermined pressure threshold causes displacement of the translating bias gate to cause the output of the print material particles from the print material reservoir (Column 4, lines 7-56).
With respect to claim 13, Less discloses the pressure manipulation device (Fig. 2, element 110) comprises a rupturable material (Column 4, lines 26-27); and the pressure in the print material reservoir (Fig. 2, element 106) on the rupturable material exceeding a predetermined pressure threshold causes the rupturable material to rupture to cause the output of the print material particles through the rupturable material (Column 4, lines 7-56).
With respect to claim 16, Less discloses the volume adapting structure comprises a piston (Fig. 2, element 108), and the seal is on the piston (Column 4, lines 7-56).
With respect to claim 17, Less discloses the pressure manipulation (Fig. 2, element 110) device is responsive to the pressure exceeding the predetermined pressure threshold by allowing the output of the print material particles from the print material particles container (Column 4, lines 7-56).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/12/2022